Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.

Applicant’s Arguments
3.	The Applicant argues “For at least the above reasons, independent claim 1 recites patentable subject matter in compliance with section 101. Independent claims 9, 15, and 21 include similar relevant elements, and therefore also recite patentable subject matter in compliance with section 101 for reasons similar to those discussed above.”
4.	The Applicant argues “Moore does not disclose these claim elements. Rather, Moore discloses detecting faults on power lines by using measurements of the voltage and current at one end of a power line, and values of series and shunt parameters of the line, to calculate values of voltage and current at an intermediate point on the line.”
5.	The Applicant argues “Moore does not disclose comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value, and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value.”

Examiner’s Response to Applicant Arguments
6.	In response to the Applicant’s argument pertaining to “For at least the above reasons, independent claim 1 recites patentable subject matter in compliance with section 101. Independent claims 9, 15, and 21 include similar relevant elements, and therefore also recite patentable subject matter in compliance with section 101 for reasons similar to those discussed above.” The Examiner concedes that the amendments have overcome the rejection under 35 U.S.C. § 101 and the rejection is hereby withdrawn.
Moore does not disclose these claim elements. Rather, Moore discloses detecting faults on power lines by using measurements of the voltage and current at one end of a power line, and values of series and shunt parameters of the line, to calculate values of voltage and current at an intermediate point on the line.” The Examiner respectfully disagrees. The amendments are new limitations not previously mentioned. Furthermore, to detect a fault as taught by Moore, it’s a requirement that a fault condition would be compared a no-fault condition to determine the absence or presence of a fault. Moore teaches comparing measured voltage values (instantaneous measurement point voltage value or the instantaneous comparison voltage value) to no fault characteristic values of a line. Moore therefore anticipates the comparison of voltage values to determine faults on a line. 
8.	In response to the Applicant’s argument pertaining to “Moore does not disclose comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value, and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value.” The Examiner respectfully disagrees. The amendments are new limitations not previously mentioned. Moore teaches comparing measured voltage values (instantaneous measurement point voltage value or the instantaneous comparison voltage value) as mentioned above. Moore further teaches, tripping a circuit breaker when a fault is detected (Fig 3, Col. 8. Ln. 15-18.)

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a) (1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1 – 3, 6, 9 – 11, 14 – 17, and 20 – 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Moore (US6601001B1) (herein after Moore.)

	In Re Claim 1 Moore teaches, a method for fault detection in line protection for a power transmission system (Fig 3, Col. 3, Ln. 41-43: In accordance with a second aspect of the present invention, a method of determining if a fault on a power line lies within a particular zone of said line comprises the steps), comprising: obtaining a sampled value of voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location, at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2: In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section. Relay 100 incorporates the fault-detection means of the present invention, implemented as microprocessor-based computing equipment programmed with the algorithms described herein; Fig 4, Col. 6, Ln. 34 – 36: An equation of the form of equation (6) in conjunction with the matrix terms (7) allows an accurate discrete-time calculation of the voltage and current at the "reach point"; Examiner interpretation: “the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)”), obtaining a sampled value of a current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2: In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section. Relay 100 incorporates the fault-detection means of the present invention, implemented as microprocessor-based computing equipment programmed with the algorithms described herein; Fig 4, Col. 6, Ln. 34 – 36: An equation of the form of equation (6) in conjunction with the matrix terms (7) allows an accurate discrete-time calculation of the voltage and current at the "reach point"; Examiner interpretation: “the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)”); calculating an instantaneous measurement point voltage value specified by an operation criterion of the protection device, wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a differential equation measurement corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value v1) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”); calculating an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a comparison differential equation measurement corresponding to the time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value v1) is expanded to be:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models); comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value (Fig. 3, Col. 8. Ln. 10 - 14: The X-R values forming this characteristic are simply supplied to the relay processor which then uses a suitable algorithm to effect a comparison between these characteristic values and the calculated values; Examiner interpretation: the calculated values (instantaneous measurement point voltage value or the instantaneous comparison voltage value) is compared to the characteristic value. Comparing the calculated values to the characteristic value is an indirect comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value); and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8. Ln. 15-18: Since the use of a circular characteristic 31 restricts the value of fault resistance that can be tolerated while still being registered as a fault and hence used to trip the circuit breakers.)

	In Re Claim 2, Moore teaches the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the instantaneous voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of the current ik, and m1 and m2 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_k, m1 is 1, vo is uk, i1, m2 is -1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	In Re Claim 3, Moore teaches the limitations of claim 3, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the instantaneous comparison voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik and m3 and m4 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_k, m3 is 0, vo is uk, , m4 is 1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	In Re Claim 6, Moore teaches the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value) is expanded to be:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	In Re Claim 9, Moore teaches, a system for fault detection in line protection for power transmission system (Fig. 3, Col. 6, Ln. 61-65: In FIG. 3 the voltage and current V 3 , i3 correspond to a point on the line which is somewhat short of the right hand end of the line. In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section; Examiner interpretation: Fig. 3 is the system), comprising: one or more processors (Fig 3, Col. 6, Ln. 65 - Col. 1, Ln. 3: Examiner interpretation: Relay 100 incorporates the fault-detection means of the present invention, implemented as microprocessor-based computing equipment programmed with the algorithms described herein. Further sections of line may be connected to the end 20 and these may be monitored by other relays; Examiner interpretation: Relay 100 is the processor); a non-transitory memory storage coupled to at least one of the processors; and a set of program instructions stored in the non-transitory memory storage and executable by at least one of the processors to cause the system to (Fig 3, Col. 8, Ln. 40-44: Alternatively, memory polarization, where samples of the pre-fault voltage signal are stored in memory, can be used. The combination of measured and polarized signals is formed into a directional element as shown in the lower line of the quadrilateral of FIG. 8; Examiner interpretation: The memory(non-transitory memory storage) is coupled to the relay 100(the processor)): obtain a sampled value of a voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2: In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section. Relay 100 incorporates the fault-detection means of the present invention, implemented as microprocessor-based computing equipment programmed with the algorithms described herein; Fig 4, Col. 6, Ln. 34 – 36: An equation of the form of equation (6) in conjunction with the matrix terms (7) allows an accurate discrete-time calculation of the voltage and current at the "reach point"; Examiner interpretation: “the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)”); obtain a sampled value of a current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2: In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section. Relay 100 incorporates the fault-detection means of the present invention, implemented as microprocessor-based computing equipment programmed with the algorithms described herein; Fig 4, Col. 6, Ln. 34 – 36: An equation of the form of equation (6) in conjunction with the matrix terms (7) allows an accurate discrete-time calculation of the voltage and current at the "reach point"; Examiner interpretation: “the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)”); calculate an instantaneous measurement point voltage value specified by an operation criterion of the protection device, wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a differential equation measurement corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”); calculate an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of current in accordance with a comparison by using differential equation measurement corresponding to the time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value v1) is expanded to be:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”); comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value (Fig. 3, Col. 8. Ln. 10 - 14: The X-R values forming this characteristic are simply supplied to the relay processor which then uses a suitable algorithm to effect a comparison between these characteristic values and the calculated values; Examiner interpretation: the calculated values (instantaneous measurement point voltage value or the instantaneous comparison voltage value) is compared to the characteristic value. Comparing the calculated values to the characteristic value is an indirect comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value); and trip the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8. Ln. 15-18: Since the use of a circular characteristic 31 restricts the value of fault resistance that can be tolerated while still being registered as a fault and hence used to trip the circuit breakers.)

	In Re Claim 10, Moore teaches the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the instantaneous measurement point voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current ik, and m1 and m2 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “Equation 5 (instantaneous voltage value) is expanded to:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_k, m1 is 1, vo is uk, i1, m2 is -1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	In Re Claim 11, Moore teaches the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the instantaneous comparison voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model, and                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik at instant k, and m3 and m4 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “Equation 5 (instantaneous voltage value v1) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_k, m3 is 0, vo is uk, , m4 is 1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	In Re Claim 14, Moore teaches the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_k, m3 is 0, vo is uk, , m4 is 1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	In Re Claim 15, Moore teaches, an apparatus for fault detection in line protection for a power transmission system (Fig. 3, Col. 6, Ln. 61-65: In FIG. 3 the voltage and current V 3 , i3 correspond to a point on the line which is somewhat short of the right hand end of the line. In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section; Examiner interpretation: Fig. 3 is the apparatus), comprising: a first circuit configured to obtain a sampled value of a voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location, at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2: In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section. Relay 100 incorporates the fault-detection means of the present invention, implemented as microprocessor-based computing equipment programmed with the algorithms described herein; Fig 4, Col. 6, Ln. 34 – 36: An equation of the form of equation (6) in conjunction with the matrix terms (7) allows an accurate discrete-time calculation of the voltage and current at the "reach point"; Examiner interpretation: “the relay 100(the first circuit and protection device) obtains the voltage(sampled value of voltage) at the reach point(measurement point)”); a second circuit configured to obtain a sampled value of a current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2: In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section. Relay 100 incorporates the fault-detection means of the present invention, implemented as microprocessor-based computing equipment programmed with the algorithms described herein; Fig 4, Col. 6, Ln. 34 – 36: An equation of the form of equation (6) in conjunction with the matrix terms (7) allows an accurate discrete-time calculation of the voltage and current at the "reach point"; Examiner interpretation: “the relay 100(the second circuit and protection device) obtains the current(sampled value of current) at the reach point(measurement point)”); a third circuit, configured to calculate an instantaneous measurement point voltage value specified by an operation criterion of the protection device wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a differential equation measurement corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Fig 3, Col. 6, Ln. 63 – 65: In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section.; Examiner interpretation: “relay 100 (the third circuit and protection device) calculates v1(the instantaneous voltage) , v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”); a fourth circuit, configured to calculate an instantaneous comparison voltage value specified by the operation criterion of the protection device wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a comparison differential equation measurement corresponding to a time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Fig 3, Col. 6, Ln. 63 – 65: In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section.; Examiner interpretation: “relay 100 (the fourth circuit and protection device) calculates v1(the instantaneous voltage), v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”); and a fifth circuit configured to compare the instantaneous measurement point voltage value and the instantaneous comparison voltage value and (Fig. 3, Col. 8. Ln. 10 - 14: The X-R values forming this characteristic are simply supplied to the relay processor which then uses a suitable algorithm to effect a comparison between these characteristic values and the calculated values; Examiner interpretation: the calculated values (instantaneous measurement point voltage value or the instantaneous comparison voltage value) is compared to the characteristic value. Comparing the calculated values to the characteristic value is an indirect comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value); tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18: Since the use of a circular characteristic 31 restricts the value of fault resistance that can be tolerated while still being registered as a fault and hence used to trip the circuit breakers; Examiner interpretation: Relay 100(the fifth circuit) trips the circuit breaker.)

	In Re Claim 16, Moore teaches the limitations of claim 15, which this claim depends on.
	Moore further teaches, the apparatus according to claim 15, wherein the instantaneous measurement point voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current ik, and m1 and m2 are coefficients specified by the operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_k, m1 is 1, vo is uk, i1, m2 is -1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	In Re Claim 17, Moore teaches the limitations of claim 16, which this claim depends on.
	Moore further teaches, 17. (Original) The apparatus according to claim 16, wherein the instantaneous comparison voltage value is calculated by:
                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current  at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik at instant k, and m3 and m4 are coefficients specified by operation criterion of the protection device. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “Equation 5 (instantaneous comparison voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_k, m3 is 0, vo is uk, , m4 is 1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	In Re Claim 20, Moore teaches the limitations of claim 15, which this claim depends on.
	Moore further teaches, the apparatus according to claim 15, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value) is expanded to be: 
                        
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”)

	In Re Claim 21, Moore teaches, an apparatus for fault detection in line protection for a power transmission system (Fig 3, Col. 1, Ln. 5-6: The invention relates to a fault-detection apparatus for detecting the presence of a fault in an electrical power line; Fig. 3, Col. 6, Ln. 61-65: In FIG. 3 the voltage and current V3, i3 correspond to a point on the line which is somewhat short of the right hand end of the line. In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section; Examiner interpretation: Fig. 3 is the apparatus), comprising: a non-transitory computer readable memory medium configured with instructions executable by a computer to (Fig 3, Col. 8, Ln. 40-44: Alternatively, memory polarization, where samples of the pre-fault voltage signal are stored in memory, can be used. The combination of measured and polarized signals is formed into a directional element as shown in the lower line of the quadrilateral of FIG. 8; Examiner interpretation: The memory(non-transitory memory storage) contains programs executable by the relay 100(the computer)): obtain a sampled value of voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2: In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section. Relay 100 incorporates the fault-detection means of the present invention, implemented as microprocessor-based computing equipment programmed with the algorithms described herein; Fig 4, Col. 6, Ln. 34 – 36: An equation of the form of equation (6) in conjunction with the matrix terms (7) allows an accurate discrete-time calculation of the voltage and current at the "reach point"; Examiner interpretation: “the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)”); obtain a sampled value of current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2: In practice the line is usually a section of line under the supervision of relaying equipment 100 at the end 22 of the line section. Relay 100 incorporates the fault-detection means of the present invention, implemented as microprocessor-based computing equipment programmed with the algorithms described herein; Fig 4, Col. 6, Ln. 34 – 36: An equation of the form of equation (6) in conjunction with the matrix terms (7) allows an accurate discrete-time calculation of the voltage and current at the "reach point"; Examiner interpretation: “the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)”); calculate an instantaneous measurement point voltage value specified by an operation criterion of the protection device wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a differential equation measurement corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”); calculate an instantaneous comparison voltage value specified by the operation criterion of the protection device, wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a comparison differential equation measurement corresponding to the time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: “v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value) is expanded to:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.”); compare the instantaneous measurement point voltage value and the instantaneous comparison voltage value (Fig. 3, Col. 8. Ln. 10 - 14: The X-R values forming this characteristic are simply supplied to the relay processor which then uses a suitable algorithm to effect a comparison between these characteristic values and the calculated values; Examiner interpretation: the calculated values (instantaneous measurement point voltage value or the instantaneous comparison voltage value) is compared to the characteristic value. Comparing the calculated values to the characteristic value is an indirect comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value); and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18: Since the use of a circular characteristic 31 restricts the value of fault resistance that can be tolerated while still being registered as a fault and hence used to trip the circuit breakers.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4, 5, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Moore (US6601001B1) (herein after Moore) as applied to claims 1 – 3, 6, 9 – 11, 14 – 17, and 20 – 21 above, and further in view of Vladimir Terzija, Gary Preston, Vladimir Stanojević, Nagy I. Elkalashy, and Marjan Popov (Synchronized Measurements-Based Algorithm for Short Transmission Line Fault Analysis) (herein after Terzija et al)

	In Re Claim 4, Moore teaches the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the instantaneous measurement point voltage value is calculated by: 
                
                    
                        
                            u
                        
                        
                            q
                            _
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    =
                    
                        
                            u
                        
                        
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    -
                    
                        
                            R
                            •
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                            +
                            L
                            •
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of a current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to be -                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_p1p2_k, vo is up1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    q
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            
                                                
                                                    u
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            -
                                            
                                                
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                        
                             
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    
                                                        
                                                            0
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	In Re Claim 5, Moore teaches the limitations of claim 1 which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the instantaneous comparison voltage value is calculated by:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            +
                                            L
                                            •
                                             
                                            
                                                
                                                    d
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            p
                                                            2
                                                            _
                                                            k
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous comparison voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to be -                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     v1 is ures_p1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous comparison voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            r
                                                            e
                                                            s
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	In Re Claim 12, Moore teaches the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the instantaneous measurement point voltage value is calculated by:
                
                    
                        
                            u
                        
                        
                            q
                            _
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    =
                    
                        
                            u
                        
                        
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    -
                    
                        
                            R
                            •
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                            +
                            L
                            •
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of a current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value v1) is expanded to be: 
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     v1 is uq_p1p2_k, vo is up1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    q
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            
                                                
                                                    u
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            -
                                            
                                                
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                        
                             
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    
                                                        
                                                            0
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	In Re Claim 13, Moore teaches the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the instantaneous comparison voltage value is calculated by:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            +
                                            L
                                            •
                                             
                                            
                                                
                                                    d
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            p
                                                            2
                                                            _
                                                            k
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous comparison voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to be -                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_p1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous comparison voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            r
                                                            e
                                                            s
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	In Re Claim 18, Moore teaches the limitations of claim 15, which this claim depends on.
	Moore further teaches, the apparatus according to claim 15, wherein the instantaneous measurement point voltage value is calculated by:
                
                    
                        
                            u
                        
                        
                            q
                            _
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    =
                    
                        
                            u
                        
                        
                            p
                            1
                            p
                            2
                            _
                            k
                        
                    
                    -
                    
                        
                            R
                            •
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                            +
                            L
                            •
                             
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of a current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to be –
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_p1p2_k, vo is up1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    q
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            
                                                
                                                    u
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            -
                                            
                                                
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous measurement point voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                        
                             
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    
                                                        
                                                            0
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    
                                        
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    
                                        
                                            0
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            q
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                            •
                                                            
                                                                
                                                                     
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            R
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            +
                                                            L
                                                            •
                                                            
                                                                
                                                                    d
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    p
                                                                                    1
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                            +
                                                                            
                                                                                
                                                                                    k
                                                                                
                                                                                
                                                                                    L
                                                                                
                                                                            
                                                                            •
                                                                             
                                                                            3
                                                                            
                                                                                
                                                                                    i
                                                                                
                                                                                
                                                                                    0
                                                                                    _
                                                                                    k
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    d
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system ,                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous voltage value of phase p1 at instant k,                         
                            
                                
                                    u
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                    ,                         
                             
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    L
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	In Re Claim 19, Moore teaches the limitations of claim 15, which this claim depends on.
	Moore further teaches, the apparatus according to claim 15, wherein the instantaneous comparison voltage value is calculated by:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    p
                                                    2
                                                    _
                                                    k
                                                
                                            
                                            +
                                            L
                                            •
                                             
                                            
                                                
                                                    d
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            p
                                                            2
                                                            _
                                                            k
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
wherein p1 and p2 represent different phases of a three-phase transmission line of the power transmission system,                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the instantaneous comparison voltage value between phase p1 and phase p2 at instant k,                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current between phase p1 and phase p2 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    . (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous voltage value) is expanded to be –
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is ures_p1p2_k, Ro is R, io is ip1p2_k, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)
	Moore fails to teach, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k.
	In analogous art, Terzija et al teaches, 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    r
                                                    e
                                                    s
                                                    _
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            =
                                            R
                                            •
                                            
                                                
                                                     
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    •
                                                     
                                                    3
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            0
                                                            _
                                                            k
                                                        
                                                    
                                                
                                            
                                            +
                                            L
                                            •
                                            
                                                
                                                    d
                                                    
                                                        
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    L
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    d
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    R
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            R
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            =
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            3
                                                            L
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k. (Equation 2, Pg. 2641, § II, Para 3.: where RPA , R0A, LPA, and L0A are positive and zero-sequence line resistance and inductance, respectively, iL and i0L are left line terminal current and its zero sequence component during the fault, uF is fault voltage, and KR = (R0A − RPA )/RPA and KL = (L0A − LPA)/LPA are the compensation coefficients to account for the zero-sequence current flowing through the line. These coefficients can be calculated in advance and they remain constant; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous comparison voltage value.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            r
                                                            e
                                                            s
                                                            _
                                                            p
                                                            1
                                                            _
                                                            k
                                                        
                                                    
                                                    =
                                                    R
                                                    •
                                                    
                                                        
                                                             
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    p
                                                                    1
                                                                    _
                                                                    k
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    k
                                                                
                                                                
                                                                    R
                                                                
                                                            
                                                            •
                                                             
                                                            3
                                                            
                                                                
                                                                    i
                                                                
                                                                
                                                                    0
                                                                    _
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    L
                                                    •
                                                    
                                                        
                                                            d
                                                            
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            p
                                                                            1
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                        
                                                                            L
                                                                        
                                                                    
                                                                    •
                                                                     
                                                                    3
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                        
                                                                            0
                                                                            _
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            d
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            R
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    R
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    =
                                                    
                                                        
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    3
                                                                    L
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                        
                     represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent a resistance value of a resistor and an inductance value of an inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            p
                                            1
                                            p
                                            2
                                            _
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    p
                                    2
                                    _
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                    
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    p
                                                    1
                                                    _
                                                    k
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    L
                                                
                                            
                                            •
                                             
                                            3
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                    _
                                                    k
                                                
                                            
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the value                         
                            
                                
                                    i
                                
                                
                                    p
                                    1
                                    _
                                    k
                                
                            
                            +
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                            •
                             
                            3
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                    , R0 represents zero sequence resistance of the three-phase transmission line, R1 represents positive sequence resistance of the three-phase transmission line, L0 represents zero sequence inductance of the three-phase transmission line, L1 represents positive sequence inductance of the three-phase transmission line, and                         
                            
                                
                                    i
                                
                                
                                    0
                                    _
                                    k
                                
                            
                        
                     represents zero sequence current at instant k, taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiankang Zhang, Jiale Suonan, Zaibin Jiao, Guobing Song. (A Fast Full-line Tripping Distance Protection Method for HVDC Transmission Line) teaches, a method for a fault detection in line protection for a power transmission system. A system for a fault detection in line protection for power transmission system. An apparatus for a fault detection in line protection for a power transmission system.
	Vladimir Terzija, Gary Preston, Vladimir Stanojević, Nagy I. Elkalashy, and Marjan Popov. (Synchronized Measurements-Based Algorithm for Short Transmission Line Fault Analysis) teaches, a method for a fault detection in line protection for a power transmission system. A system for a fault detection in line protection for power transmission system. An apparatus for a fault detection in line protection for a power transmission system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868